Citation Nr: 0524141	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  01-08 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney-at-
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from April 1945 to December 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's petition to reopen a 
previously denied claim for service connection for PTSD.  The 
veteran appealed to the Board, which, in July 2003, also 
denied the petition to reopen.  But in December 2003, 
the United States Court of Appeals for Veterans Claims 
(Court) issued an Order vacating the Board's decision and 
granting a Joint Motion for Remand (Joint Motion), which 
instructed the Board to readjudicate the veteran's claim 
in a manner consistent with the directives of the Joint 
Motion.  

In July 2004, after receiving the case back from the Court, 
the Board issued another decision reopening the claim for 
PTSD - based on new and material evidence.  The Board then 
remanded the claim to the RO for further development and 
consideration, deferring adjudication of the claim on the 
full merits.

The RO since has completed the development requested - to 
the extent possible, continued to deny the claim, and 
returned the case to the Board for further appellate 
consideration.  

Note also that, from correspondence received, it appears the 
veteran is again seeking to reopen his previously denied 
claim for service connection for a back disorder.  Since, 
however, this additional claim has not been adjudicated 
by the RO, much less denied and timely appealed to the Board, 
it must be referred to the RO for initial development and 
consideration since the Board does not currently have 
jurisdiction to consideration it.  See 38 C.F.R. § 20.200 
(2004). 




FINDINGS OF FACT

1.  The veteran did not participate in combat and his alleged 
stressors during service are not related to combat.  

2.  Although there are diagnoses of non-combat PTSD in VA 
clinical records, there is no corroborating evidence of the 
veteran's alleged non-combat stressors, so these diagnoses 
are not based on an independently verified event - including 
alleged sexual assaults.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA was signed into law on November 9, 2000, and 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The veteran's petition to reopen the claim for service 
connection for PTSD was received in March 2001.  And in April 
2001 he was informed of the VCAA and what evidence was needed 
to substantiate the claim.  He was requested to complete and 
return an authorization (VA Form 21-4142) for the release of 
confidential medical records from Dr. Changco, and those 
records were obtained.

The Court vacated the Board's prior, July 2003, decision 
because, as indicated in the Joint Motion, the Board had 
impermissibly weighed the credibility of the evidence 
obtained from Dr. Changco in determining whether it and the 
other evidence in question was new and material and, 
therefore, sufficient to reopen the claim.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); Wilkinson v. Brown, 8 
Vet. App. 263, 270-71 (1995).

Thereafter, a copy of the veteran's claims file was forwarded 
to his attorney in April 2004.  Also in April 2004, his 
attorney was informed that additional evidence or argument 
could be submitted prior to readjudication of the claim.  And 
additional evidence was submitted - a December 2003 
statement from the Psychiatric Care Systems, P.C. 

The veteran has reported also receiving private psychiatric 
treatment in the 1980s.  But he has consistently been vague 
as to the source and type of this treatment.  So absent more 
specific information, these records cannot be obtained by VA.  

The July 2004 Board decision, as mentioned, reopened the 
claim based on a letter from Dr. Changco and remanded the 
case to the RO for further evidentiary development and 
consideration.  And to this end, in March 2005 the veteran 
and his attorney were requested to complete authorization 
forms for the release of records from private health care 
providers whose records they wanted included in the record on 
appeal - especially any additional records from Dr. Changco.  
They were also requested to provide the complete name and 
address of any other persons with knowledge of the veteran's 
condition and informed that, upon providing this information, 
VA would request a statement.  They did not provide this 
additional information, however.  Additionally, they were 
requested to submit any evidence in their possession that 
pertained to the claim.

As noted, some of Dr. Changco's records are on file, as is an 
April 2005 statement from a Pennsylvania State Senator.  But 
from this statement it is clear the Senator has no actual 
records in his possession that are relevant to the veteran's 
claim.  The veteran also completed and returned a VA Form 
requesting information concerning any behavioral changes, 
etc., that occurred after his alleged sexual assault in 
service.  See PTSD claims based on personal assault, 67 Fed. 
Reg. 10,330, 10,332 (Mar. 7, 2002) (codified, as amended, at 
38 C.F.R. § 3.304(f) (2004)).  But there is no indication 
there are additional sources that might lead to relevant 
evidence.  Furthermore, information obtained from the 
Southwestern Pennsylvania Human Services, Inc., indicates the 
veteran was seen in April and May 1996, but that all records 
were destroyed after five years and, so, they could not 
provide any helpful information.  

In January 1999 the Social Security Administration (SSA) also 
reported that records relating to the veteran had been 
destroyed.  So those records cannot be obtained, either.  See 
Voerth v. West, 13 Vet. App. 117, 121 (1999) (duty to obtain 
SSA records in a claim for service connection).  See also 
38 C.F.R. § 3.159(c)(2) (2004) and Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The veteran has declined his opportunity to testify at a 
hearing in support of his claim, although he previously 
testified at the RO in April 1991 and before a Veterans Law 
Judge of the Board - sitting at the RO, in July 1998.  
38 C.F.R. § 20.700(a).



In addition, as the Board also noted in its July 2004 remand, 
38 U.S.C.A. § 5103A(d)(1)(a) (West 2002) provides that VA 
will obtain an examination or opinion if the information and 
competent lay or medical evidence reflects the existence of 
current disability or persistent or recurrent symptoms of 
disability which may be associated with military service, but 
the record does not contain sufficient medical evidence to 
decide the claim.  See also 38 U.S.C.A. § 5103A(d)(2) (West 
2002) and 38 C.F.R. § 3.159(c)(4) (2004) and 
Charles v. Principi, 16 Vet. App. 370, 374 -75 (2002).  

Since there was a current diagnosis of PTSD that may be 
associated with the veteran's military service, the Board 
remanded the claim - directing the RO to schedule the 
veteran for a VA examination to obtain an opinion concerning 
whether he has PTSD related to his service in the military, 
including any sexual assault.  On remand, the RO (via the 
Appeals Management Center (AMC)) contacted the veteran to 
schedule him for the VA examination.  However, in response, 
he reported that he was too old and sick to have an 
examination.  This is indeed unfortunate.  But the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (If an appellant wishes help, he or she 
cannot passively wait for it in those circumstances where he 
or she may or should have information that is essential in 
obtaining the putative evidence).  So there is no violation 
of VA's duty to assist in not affording him a VA examination 
inasmuch as he declined this opportunity.  

Following the most recent Supplemental Statement of the Case 
(SSOC) in July 2005, the veteran submitted an August 2005 
statement in support of his claim.  And he waived his right 
to have the statement initially considered by the RO.  
38 C.F.R. § 20.1304(c).

Lastly, on several occasions the veteran has stated that he 
was coerced into signing a statement agreeing to allow or 
have his VA records destroyed in exchange for receiving VA 
treatment.  Other than claiming this, however, neither he nor 
his attorney have offered anything in the way of evidence to 
corroborate this allegation.


In several statements the veteran has offered to take a 
polygraph test.  But VA does not conduct such a test.  And 
while the veteran has not been informed that he may take a 
polygraph tests at his own expense, and submit the results 
for consideration in his appeal, the fact remains that a 
polygraph test could only provide information as to his 
belief in his own statement.  And by all accounts, 
he undoubtedly believes in his own truthfulness.

The more recent statements and correspondence from the 
veteran and his attorney do not make reference to or 
otherwise mention any additional treatment or relevant 
records from other sources (e.g., private or non-VA, etc.).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the Court 
held that even if there was an error in the timing of the 
notice, i.e., the VCAA notice did not precede the initial RO 
adjudication of the claim, the error could be effectively 
cured by affording the veteran a meaningful opportunity to 
participate in VA's claim processing such that the essential 
fairness of adjudication is unaffected.  
Such is the situation here, particularly given the additional 
development of the claim the Board directed take place when 
remanding the case in July 2004.  Accordingly, no further 
development is required to comply with the VCAA or the 
implementing regulations.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Background

The veteran's service medical records (SMRs) are unremarkable 
for any complaints, treatment, or symptoms related to a 
psychiatric disorder - including a stress related mental 
illness.  His weight when he entered the military was 168 
lbs.  Also, while hospitalized in May and June 1945 his 
weight was 168 lbs.  And when examined in anticipation of 
being discharged from the military, his weight, when 
stripped, was 163 lbs.

On VA examinations in August 1963 and March 1964, after the 
veteran had injured his back in 1960, there was no mention a 
psychiatric condition.  

In February 1964 Dr. Wycoff reported having treated the 
veteran for over the past three years for back disability.  
Since back surgery the veteran continued to complain of low 
back pain, fatigability, and marked nervousness.  

On VA psychiatric examination in July 1965 the veteran 
described his early home life as happy and congenial.  He had 
been an only child and his parents gotten along well.  He had 
been an average student and on joining military service he 
had made a satisfactory adjustment to military service and 
had no disciplinary problems.  He served in the occupation of 
Japan and also served in Korea but had no active combat duty.  
After service, he returned to his preservice occupation, had 
married in 1947, and had three children.  He reported having 
made a good postservice social and industrial adjustment.  He 
generally enjoyed the company of others, played cards 
socially, and denied having any interpersonal difficulties.  
However, in 1960 he sustained a back injury and had not 
worked since having back surgery in 1961.  He complained of 
back pain that interfered with sleep.  There was no evidence 
of any affective disorders or psychosis, and he denied having 
had hallucinations, delusions, paranoid trends, ideas of 
reference, phobias or compulsive obsessive traits.  His mood 
was one of mild depression but he denied any suicidal 
ideation.  The examiner twice noted that the veteran was 
preoccupied with his back disorder but stated that the 
findings indicated that there was no neuropsychiatric 
disorder.  

On VA general medical examination in February 1968 there was 
no subjective evidence of any personality or emotional 
disorder.  

Dr. William Mitchell reported in June 1988 that as part of 
his treatment for a chronic back disorder the veteran was 
taking Vitamin B-12 orally.  The most significant of his 
injuries from a 1985 fall was damage to his right hip which 
was producing a persistent fixation on his back injury.  

On file are VAOPT records including reports of VA 
psychological evaluations in October and November 1989.  The 
report of those evaluations shows that the veteran was 
preoccupied with damage to his home about 12 years earlier 
from nearby mining operations which, he reported, had also 
destroyed his business and had caused he and his wife to have 
"nervous breakdowns."  He stated that he had had some 
homicidal impulses toward mine operators and was treated as 
an outpatient at a mental health center but had not required 
hospitalization.  He no longer harbored violent feelings.  He 
denied ever having taken psychotropic medication.  There were 
no signs of psychosis but he appeared both anxious and 
depressed.  He declined an examiners suggestion to seek VA 
treatment and preferred to take Vitamin B-12 for dysphoria.  
The examiner suspected a major depressive disorder.  

In an April 1990 statement the veteran reported having 
"experienced some situations while in the service that have 
stayed with me thus causing my severe nervous condition.  I 
have been receiving constant treatment for the condition."  
In July 1990, and in numerous statements since, he said that 
during basic training he went to a hotel off post with an 
Army chaplain, where he stayed overnight in a room with the 
chaplain, and that the chaplain sexually molested him.  

On VA psychiatric examination in May 1990 the veteran 
reported that he could not remember at all when he had been 
in the military.  He felt that he had been mentally abused as 
a child and that his mother had beat him.  He reported that 
his parent fought all of the time.  He denied having any 
disciplinary actions during service.  He became very vague 
and very evasive about events after military service as well 
as very obtuse about his work history.  At one point he 
stated that he had worked for over 50 years as a meat cutter 
but then said that he had never really worked.  When 
confronted with this inconsistency, he became very hostile 
and defensive, stating that he did not trust the government 
and that as far as anyone was concerned he had never worked 
because of his "war injuries."  He denied any alcohol or 
street drug use.  He reported having once been treated for 
psychiatric problems in 1985 for 6 months, consisting of 
twice weekly visits but he did not know whether he had seen a 
psychiatrist, a psychologist, or other therapist.  He further 
stated that when his wife had had a nervous breakdown in 1984 
he had had some kind of problem but he could not describe the 
symptoms, other than stating that he had heard voices and yet 
had never been given any medication.  



During the examination the veteran insisted that the examiner 
read some papers that purportedly dealt with his evaluation 
in 1985 but, after having been read by the examiner, were 
found to have nothing to do with any evaluation in 1985.  
He reported that the events in 1985 centered on a mining 
company that had tried to destroy his wife's business.  He 
insisted that he took Vitamin B-12 for his nerves.  He 
reported having no problems with his immediate family but did 
not have any friends.  When asked what symptoms were of a 
bothersome nature that might make him think he had PTSD, he 
reported that he was in constant pain and at times felt that 
he wanted to kill but he had no homicidal plans.  He reported 
having been impotent since falling and injuring his hip in 
1985, stating that he had been evaluated and it had been 
found that he was impotent due to his pain.  

The examiner questioned the veteran repeatedly and in various 
ways about symptoms of PTSD and the veteran reported that he 
had no other symptomatology which was bothersome and might 
make him think he had PTSD.  However, the veteran reported 
having been sexually molested during service by a chaplain at 
an off base hotel.  He had not reported this because he had 
been ashamed.  He reported having been changed since that 
incident and when the examiner asked about this the veteran 
reported that he had then become a very good soldier.  When 
asked about his performance prior to this event, he reported 
that he had been a good soldier but had become a very good 
soldier.  He had not thought about the incident until 1985.  
His wife's hospitalization had caused him to recall the 
event.  

During a mental status examination the veteran was quite 
evasive and vague.  The examiner noted that he had a very 
characteristic vague, diffuse, and global spiral cognition in 
general, tended to talk in generalities, and had a great deal 
of difficulty in providing details but, when pressed, he 
could in fact remember and provide details.  The diagnosis 
was narcissistic personality traits.  It was commented that 
the veteran presented himself as very much entitled.  Because 
of his vagueness and inability to provide details or to talk 
honestly, it was not possible to determine whether he had a 
problem which was not discussing.  Based on the information 
he 


provided, there appeared to be no Axis I diagnosis.  The 
issue of PTSD based on alleged sexual molestation during 
service, appeared to not merit a full diagnosis because he 
did not meet the criteria.  Overall, he appeared to be very 
suspicious, self-centered, entitled, and self-pitying but 
this appeared to be more of a personality style than an Axis 
I diagnosis.  

At an April 1991 hearing the veteran testified that he had 
been prescribed Vitamin B-12 for treatment of residuals of a 
back injury.  See page 4 of the transcript of that hearing.  
He said he did not report the incident of his sexual 
molestation because he had not had permission to be off base 
and would have been considered AWOL, noting that one soldier 
had been executed during World War II for allegedly being 
AWOL, and because he was ashamed of the incident.  See page 
7.  He had not had psychiatric treatment or medication during 
service.  See page 7.  He reported that he had always had a 
psychiatric disorder since service discharge and after 
service had been given Vitamin B-12 for it.  See page 7.  
After service he had had hallucinations about killer bees.  
See page 8.  Both he and his wife tried to avoid crowds.  
See page 8.  Noise from a nearby Interstate highway and 
blasting from a strip mine bothered him.  See page 8.  He had 
problems sleeping but did not have nightmares.  See page 9.  
He had recollections of being molested but could not state 
how often.  See page 9.  

Records of 1994 and 1995 from Dr. William Frost of Three 
Rivers Rehabilitation, Inc., show that in July 1994 it was 
noted that the veteran took sleeping pills to help him sleep 
due to back pain.  It was reported that he also took 
medication for a depressive and anxiety disorder.  In another 
July 1994 statement it was reported that he took Prozac and 
Clonazepam for depression and was being treated for PTSD 
which the veteran reported was reasonably controlled except 
that he had a kill or be killed attitude.  He also reported 
that taking Vitamin B-12 helped his nervousness.   

Additional records from Dr. Frost from 1995 to 1998 reflect 
that in January 1995 it was reported that the veteran had 
some drowsiness which might be related to head trauma from a 
vehicular accident in November 1994.  In February 1995 it was 
noted that he had had a head injury with some problems with 
his short-term memory and some dizziness.  Also, in February 
1995 a CT scan of his brain was recommended because of memory 
loss and a possible subdural hematoma.  A February 1995 
CT scan of his brain revealed cerebral atrophy.  In April 
1996 he reported that taking Vitamin B-12 was helping his 
fatigue.  In an April 1997 report it was noted that the 
veteran reported that VA had destroyed his records but Dr. 
Frost had informed the veteran that VA's position was that 
everything in his files was based on his statements and that 
there was no objective evidence in the VA files.  

Received in the 1990s was a copy of a newspaper article dated 
in November 1981 concerning damage to the veteran's store due 
to blasting from a nearby mining operation.  A handwritten 
notation on that article, by the veteran, states that he had 
flashbacks (apparently related to the blasts).  

In September 1995 the veteran offered to take a polygraph 
test to verify the validity of his inservice stressor.  

On VA psychiatric examination in August 1996 the veteran 
reported occasionally feeling suicidal, in reference to non-
service related incidents, and homicidal as a result of his 
inservice molestation which he described as having been 
fondled by a chaplain, who had desisted when the veteran 
protested.  He did not outline any other symptoms that could 
possibly be related to PTSD but instead presented a very 
angry, narcissistically based insistence of entitlement, 
inconsistent and defensive approach to his work career which 
was virtually nonexistent, suggesting a massive personality 
disorder.  He reported having been physically abused by his 
mother and recalled that his parents fought all the time.  He 
was extremely vague and defensive about his having stopped 
working after service.  He launched into generalities about 
injustices of the world and the manner in which he had been 
allegedly mistreated but did not report specifics, thus, 
avoiding the issue.  He was defensive regarding the frequency 
with which he used alcohol.  He claimed to have been 
prescribed Prozac by a VA physician but it was very unclear 
whether he was taking medication at all, let alone the dose.  



Clinically, the veteran was extremely angry, hostile, 
difficult, and demonstrated a marked sense of entitlement 
with little or no rational basis for this entitlement.  
He was completely self-absorbed and spoke in a very paranoid 
manner.  The examiner felt that there was a possibly 
diagnosis on Axis I that a major depressive disorder was to 
be ruled out but, more than that, there was clearly an Axis 
II diagnosis and explanation for the veteran's behavior which 
was a mixed personality disorder, very severe, chronic, and 
included passive-aggressive, 
passive-dependent, narcissistic, and paranoid aspects.  There 
was also a history of possible alcohol abuse and dependence.  
Based on a review of the medical records and the examination 
it was the examiner's opinion that within a reasonable degree 
of scientific, professional certainty that the veteran had 
and Axis I diagnosis of rule out major depressive disorder, 
chronic, non-service connected, rule out alcohol dependence 
and addiction, chronic, non-service connected, and Axis II 
diagnosis of mixed personality disorder, very severe chronic.  

At a July 1998 hearing before a Veterans Law Judge, sitting 
in Pittsburgh, Pennsylvania, the veteran testified that he 
had first noticed symptoms of PTSD in 1978, in connection 
with back pain.  See page 4 of the transcript of that 
hearing.  Later, he testified that his psychiatric symptoms 
predated 1978 and he felt that he had a psychiatric disorder 
that started when he was sexually assaulted during service.  
See page 9.  This occurred during basic training but there 
was no evidence of it in his military records but following 
the incident he developed a kill or be killed attitude for 
self-defense.  See page 10.  He did not seek treatment for it 
after service until 1984 when his wife was hospitalized for a 
nervous condition but he did not remember the diagnosis.  No 
medical professional had rendered a diagnosis of PTSD.  See 
page 11.  

In an October 1999 statement the veteran reported that he had 
signed a consent form to destroy his VA records so that he 
could receive a prescription from a VA physician for 
medication, including Prozac.  



In a January 2001 statement Alvaro Changco, MD, "certified" 
that the veteran had PTSD and chronic back pain related to 
service.  No further information was provided.  Office 
records from Dr. Changco from 1981 to 2002 reflect treatment 
of the veteran for musculoskeletal complaints, but none for 
psychiatric disability.  

In a December 2003 statement from the Psychiatric Care 
Systems, P.C., it was reported that the veteran had a history 
of PTSD.  The veteran reported that to obtain Prozac from VA 
for treatment of PTSD had had to sign a paper agreeing that 
all of his VA records would be destroyed.  He also reported 
that following the sexual incident during service he had had 
flashbacks, off and on, but over the years this had improved 
to the point that he no longer needed treatment.  His wife 
reported that he had had 3 or 4 VA psychiatric 
hospitalizations over the years but that he had not been to 
VA for about 10 years.  He had not had any other psychiatric 
hospitalizations.  Currently, he was not seeing a 
psychiatrist and was not on any psychotropic medication.  He 
had no history of auditory hallucinations but he had once had 
a vision of a fire.  He had had memory problems since a head 
injury in a vehicular accident in November 1994.  The 
diagnosis was probable PTSD, in partial remission.  However, 
the examiner commented that he had no way to confirm whether 
the veteran actually suffered from PTSD.  Based on his 
clinical history, it was certainly quite possible, although 
by his own admission he was much better.  He was not 
interested in psychiatric treatment.  The veteran's 
statements did not appear to be psychotic in nature but 
certainly the validity of them could not be determined by a 
psychiatric examination.  

In March 2005 the veteran completed a PTSD questionnaire, 
stating that with respect to changes in his behavior he had 
not requested a change in his military occupational 
specialty, increased his leave use, increased or decreased 
prescription medication, increased use of over-the-counter 
medication, abused alcohol or any controlled substance, or 
disobeyed military or civilian authority.  He said that he 
had experienced a change in his performance evaluation, and 
had experienced depression, panic attacks or anxiety, weight 
gain, a change in his economic or social behavior after the 
incident, and had sought medical treatment or counseling.  
He again stated that he had been coerced into agreeing to 
have his VA records destroyed in order to receive VA 
treatment.  

An April 2005 statement from a State Senator to the veteran's 
attorney reflects that the veteran has asked the State 
Senator to assure the attorney that the veteran did suffer 
from PTSD.  The State Senator acknowledged that he was not a 
medical profession and did not have the expertise to confirm 
a diagnosis but he could attest to the apparent distress the 
veteran experienced as a veteran.  The veteran had informed 
the State Senator that the disability was inflicted upon him 
by having had his back broken during service.  

Received in May 2005 were records pertaining to a zoning 
hearing in July 2003 and the veteran's handwritten notation 
that at the hearing he had had flashbacks.  

On file is a copy of an Internet search conducted by RO 
personnel indicating that Dr. Changco's specialty is family 
medicine (so not psychiatry).

Governing Laws and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.; See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also permissible for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
("[T]he VCAA simply restated what existed in section 5107 
regarding the benefit-of-the-doubt doctrine" and does not 
mandate a discussion of all lay evidence of record.)  

PTSD

The regulation governing claims for service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended in June 1999, but 
retroactively effective from March 7, 1997, to comply with 
the holding in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
regulatory amendment was made effective from the date of the 
Cohen decision.  As revised effective March 7, 1997, 
38 C.F.R. § 3.304(f) requires (1) medical evidence diagnosing 
the condition in accordance with section 4.125(a), i.e., the 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2004).  



An additional amendment to 38 C.F.R. § 3.304(f) was enacted 
effective from March 7, 2002.  These additional regulatory 
changes were primarily directed at claims involving service 
connection for PTSD based on a personal assault.  Otherwise, 
the changes were mostly not substantive.  As such, the Board 
deciding the claim at this juncture would not prejudice the 
veteran since, to the extent he is alleging his PTSD stems 
from a personal assault, the Board already directed the RO to 
further develop his claim specifically in this context when 
remanding this case to the RO in July 2004.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the occurrence of a stressor 
during service to support the diagnosis will vary depending 
on whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If it is determined the veteran did not engage in combat with 
the enemy, or the claimed stressor is not related to combat, 
his lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other corroborative evidence 
substantiating or verifying his testimony or statements as to 
the occurrence of the claimed stressors.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  



The veteran alleges that he was sexually assaulted during 
basic training by a chaplain.  38 C.F.R. § 3.304(f) was 
amended on March 7, 2002, and these amendments addressed, 
among other things, veterans who sustained a personal assault 
during service.  See Post- Traumatic Stress Disorder Claims 
Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 
7, 2002) (codified as amended at 38 C.F.R. § 3.304(f) 
(2004)).  Specifically, 38 C.F.R. § 3.304(f) now provides, in 
pertinent part, that, if PTSD is based on an inservice 
personal assault, evidence from sources other than the 
veteran's service records may corroborate his account of the 
stressor incident.  Moreover, the regulation provides that 
evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may constitute credible 
evidence of the stressor and such evidence includes, but is 
not limited to, a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  The regulation specifically 
provides that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than his service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2004).  

Analysis

Although the VA general medical examination in 1968 found no 
evidence of a personality disorder, VA psychiatric 
examinations in 1990 and 1996 diagnosed a personality 
disorder.  Because the psychiatric examinations contain more 
details of the veteran's personal history and in-depth 
psychiatric findings, the Board must conclude the veteran 
does indeed have a personality disorder.  But personality 
disorders that are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c); 4.9.  See also Johnson v. Principi, 3 
Vet. App. 448, 450 (1992).

There is no independent source corroborating the veteran's 
alleged stressor of a personal (sexual) assault.  In fact, 
there is nothing in the record suggesting he ever related to 
anyone or reported this stressor prior to the April 1990 
letter on file.

With respect to events prior to 1990, the veteran has 
recently reported that he had behavioral changes, which he 
believes corroborate his stressor.  He reported having gained 
weight during service.  But according to his SMRs, his weight 
in service either remained the same or even went down (not 
up).

The veteran also has reported a change in his performance 
evaluation.  It would generally be expected that any such 
change would be for the worst.  However, he indicated during 
his VA psychiatric examination in 1990 that his performance 
actually improved, i.e., he went from being a good soldier to 
a very good soldier.  Since the alleged assault occurred 
during basic training, it would be impossible to measure any 
tangible change in his performance.  But even assuming there 
was a change to some quantifiable extent, a change for the 
better cannot be given much probative weight in establishing 
the existence of a stressor that, by its very nature 
according to VA regulation, § 3.304(f), should have a 
profound and traumatic negative effect on a person - not the 
opposite.

With respect to the purported change in the veteran's 
economic status, this, too, is not shown until the 1980s.  
And, even more interestingly, this followed the loss of his 
business due to nearby mining operations, a cause obviously 
independent of any behavior he may have had many years 
earlier while in the military.  And as to his having sought 
medical treatment or counseling, by his admission, he had not 
received treatment for psychiatric problems prior to the loss 
of his business and his wife's breakdown.  While he was noted 
to be nervous in 1964 by a physician treating him for back 
disability, he has repeatedly acknowledged that it was the 
more recent events in the 1980s that precipitated or 
resurrected his psychiatric problems.  So again, this was 
irrespective of any incident - sexual or otherwise, which 
may have occurred while he was on active duty in the 
military.

The other alleged changes in the veteran's behavior 
consisting of depression, panic attacks, and anxiety also are 
not independently substantiated by the record.  In fact, the 
record is characterized by patent inconsistencies in his 
statements and testimony.  For example, this change in 
behavior coupled with his stated belief in having had a 
psychiatric disorder since service is not consistent with his 
other statement that it was not until the 1980s that he had 
recollections of the alleged assault in service.

Other inconsistencies abound, such as his reported work 
history on a VA examination as well as the varying 
descriptions of his parents and early childhood.  Likewise, 
the evidence shows that he was given Vitamin B-12 for his 
back, but subsequently he reported that it was for 
psychiatric symptoms.  

The Board also finds the veteran's reported flashbacks to be 
unpersuasive in corroborating the existence of his stressor 
in service.  For example, he has reported having a flashback 
while attending a zoning meeting.  But at the same time, 
he reports nothing specifically about the zoning meeting that 
would tend to trigger a flashback of an alleged sexual 
assault many years earlier, while in the military.

Equally unpersuasive are the diagnoses of PTSD that are on 
file.  First, they rely exclusively on the veteran's own 
reported history - which, as noted, is not independently 
corroborated.  VA is not required to blindly accept his 
uncorroborated statements or testimony of events in service 
and the diagnoses of physician's since service relying on 
such a history because these resulting diagnoses can be no 
better than the facts alleged by the veteran.  Generally see 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Coghill v. Brown, 8 Vet. 
App. 342, 345 (1995); Reonal v. Brown, 5 Vet. App. 458 
(1993).



In fact, the diagnosis of PTSD by Dr. Changco, who is 
probably the veteran's chief proponent, is not shown to be 
based on even a cursory psychiatric examination - much less 
an objective and independent review of the record in its 
entirety.  So it can only be concluded that the diagnosis was 
no more than a mere repetition of the veteran's own belief 
that he has PTSD related to his military service.  Also, 
the State Senator has not, and apparently cannot, 
independently corroborate the alleged stressor and has done 
no more than to emphasize the veteran's own belief that he 
has PTSD from service.

Another matter that must be addressed is why the veteran did 
not report the alleged assault.  Embarrassment about the 
incident might well be motivation for not reporting it.  But 
he goes well beyond that and states he was afraid that he 
might have to face the death penalty for being AWOL, citing a 
case in which a soldier was executed for being AWOL.  
However, the example he cites did not involve a soldier who 
was AWOL, rather a soldier who was charged with desertion in 
the face of the enemy, circumstances far different from those 
at issue in this particular case.  So the Board cannot deem 
the latter motivation to be adequate for not reporting 
the incident in question.  

In sum, given the veteran's long history of inconsistencies 
and exaggerations as well as the absence of probative 
corroborating evidence, the Board must conclude that his 
alleged stressor in service has not been independently 
corroborated.  Since there is no corroboration of the 
stressor, there can be no probative diagnosis of PTSD by any 
source, including by medical personnel.  

The critical element of a diagnosis of PTSD is the existence 
of a stressor or stressors, which in this case appear to be 
based wholly upon a history provided by the veteran in 
statements to VA in support of his claim or to various 
medical personnel and examiners.  The question of whether he 
was exposed to a stressor or stressors during service is a 
factual determination and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers or examiners have done so.  Wood v. Derwinski, 1 
Vet. App. 190 (1991), affirmed on reconsideration, 1 Vet. 
App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


